DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2022.
Applicant’s election without traverse of Species I in the reply filed on 22 September 2022 is acknowledged.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because boxes in figures 1A and 1B are not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “a control unit controlling” which does not have a known hardware or software embodiment in the art.  The claim limitation relies on a generic placeholder modified by functional language and is not modified by sufficient structure, material or acts for performing the claimed function.  The written description does not disclose a corresponding structure or algorithm to transform a generic processor into a specialized processor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear as to what is meant by “said reference 25 current source.”
Claim 3 recites the limitation "said reference 25 current source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, it is unclear as to what is considered a “control unit controlling”.
Regarding claim 13, it is unclear as to what is meant by “a positive 20 integration input.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al (2017/0055860) in view of Li et al (CN207369179).
Regarding claims 1, 3 and 4, Vermeulen et al disclose a light-to-digital converter, comprising: 
a light-to-current converter (optical receiver 20 – [0004]);
a current integrator with an integrator output resettable to a baseline level (switched integrator amplifier – [0075];[0079]);
a counter with a digital output (microcontroller equipped with a counter or timer – [0079]);
wherein:
said light-to-current converter is switchably connectable as a positive integration input to said current integrator, for, during a light-collecting phase, integrating a current from said light-to-current converter, said integrator output starting from said baseline value and ending at a value to be digitized ([0079]); 
a reference current source ([0048]); and
said counter is configured for measuring said time (microcontroller equipped with a counter or timer – [0079]).
Vermeulen et al fail to explicitly disclose a reference current source is switchably connectable as a negative integration input to said current integrator, for, during a counting phase subsequent to said light-collecting phase, integrating a reference current from said reference current source, said integrator output starting from said value to be digitized and ending at said baseline value, the time spent integrating said reference current corresponding to said value to be digitized, further comprising said reference current source which is a constant current.
However, Li et al teach in an analogous field of endeavor, a reference current source is switchably connectable as a negative integration input to said current integrator, for, during a counting phase subsequent to said light-collecting phase, integrating a reference current from said reference current source, said integrator output starting from said value to be digitized and ending at said baseline value, the time spent integrating said reference current corresponding to said value to be digitized (switches can be used at a given time on one of the signals which reference voltage; negative voltage - p.10, para. 2); further comprising said reference current source which is a constant current (p.11, para.5, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-to-digital converter of Vermeulen et al with the reference current source of Li et al as it would provide a circuit with accurate conversion of an integrated current into a proportional digital counting.
Regarding claim 2, Vermeulen et al disclose a comparator configured to compare said integrator output with a reference level corresponding to said baseline level, wherein an output of said comparator is connected to said counter (comparator CP, microcontroller equipped with a counter or timer and with a comparator - [0079]).
Regarding claim 5, Vermeulen et al disclose wherein said light-to-current converter comprises a photodiode ([0004]).
Regarding claim 10, Vermeulen et al disclose a control unit controlling said counter and switching of said light-to-current converter and of said reference current source ([0024]).
Regarding claim 11, Vermeulen et al as modified by Li et al disclose the invention as claimed and discussed above.  Vermeulen et al further discloses a photoplethysmogram, PPG (abstract, [0002]).
Regarding claims 13, Vermeulen et al disclose a method of light-to-digital conversion, comprising: 
during a light-collecting phase, a current integrator, having an integrator output, integrating a current from a light-to-current converter (optical receiver 20 – [0004]) connected as a positive 20 integration input, said integrator output starting from said baseline value and ending at a value to be digitized ([0079]);
a counting phase (microcontroller equipped with a counter or timer – [0079]);
a reference current ([0048]); 
wherein a counter, providing a digital output, measures said time (microcontroller equipped with a counter or timer – [0079]).
Vermeulen et al fail to explicitly disclose in a counting phase, said current integrator integrating a reference current connected as a negative integration input, said integrator output starting from said value to be digitized and ending at said baseline value, the time spent integrating said reference current corresponding to said value to be digitized.
However, Li et al teach in an analogous field of endeavor, in a counting phase, said current integrator integrating a reference current connected as a negative integration input, said integrator output starting from said value to be digitized and ending at said baseline value, the time spent integrating said reference current corresponding to said value to be digitized (switches can be used at a given time on one of the signals which reference voltage; negative voltage - p.10, para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-to-digital converter of Vermeulen et al with the reference current source of Li et al as it would provide a circuit with accurate conversion of an integrated current into a proportional digital counting.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al (2017/0055860) in view of Li et al (CN207369179) as applied to claim 1 above, and further in view of Yoo et al (2019/0313954).
Regarding claim 6, Vermeulen et al as modified by Li et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein said light-to-current converter comprises a photomultiplier.
However, Yoo et al teach in the same medical field of endeavor, wherein said light-to-current converter may be a photodiode, a photomultiplier, a phototransistor or an organic photodiode ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-to-current converter which may be a photodiode of Vermeulen et al as modified by Li et al with a photomultiplier as it would provide a conventional and well-known structure for providing a light-to-current converter which is considered a structural alternative to a photodiode for light-to-current converting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793